Citation Nr: 0609900	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to service-connected diabetes mellitus (DM) 
and/or hypertension, to include medications prescribed for 
management of either disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2002 rating action that denied service 
connection for headaches, to include as secondary to service-
connected DM and/or hypertension.  The veteran filed a Notice 
of Disagreement subsequently in November 2002, and the RO 
issued a Statement of the Case (SOC) in December 2002.  The 
veteran filed a Substantive Appeal in January 2003.  

In February 2004, the veteran testified during  a Board 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO; a transcript of the hearing is of record.

In July 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claim (as reflected in the 
June 2005 Supplemental SOC (SSOC)), and returned this case to 
the Board for further appellate consideration.   

For reasons expressed below, the matter on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision on the claim 
on appeal. 

In October 2002, a VA physician examined the veteran and 
considered the question of whether he has headaches that are 
secondary to his service-connected DM.  After examination, he 
opined that it was more likely than not that the veteran's 
headaches were secondary to tension, stress, and sinusitis.

Since that examination, the veteran has expanded his claim 
for service connection for headaches to include as secondary 
to service-connected hypertension or medications prescribed 
for management of either hypertension or DM-questions that 
were not before the October 2002 VA examiner, but which his 
private physician, P. Tanzer, M.D., has addressed.  In March 
and April 1988, May 1989, and December 1999, Dr. Tanzer noted 
headaches in association with hypertension and/or medications 
prescribed for its management.  In January 2004, Dr. Tanzer 
noted that the veteran's headaches had no clear precipitating 
factor, associated symptoms, aura, or prodrome except 
medication therapy for DM.  In February, the veteran's 
headaches were described as vague and following no clear 
patterns, and were possibly cervical and radicular in nature, 
versus migraine, versus tension/vascular; the medical 
literature indicated a time correlation with the onset of 
medication prescribed for DM.  In March, the veteran noted an 
intermittent headache flare since medication therapy for DM.  

This private medical evidence does not clearly indicate 
whether the medication prescribed for DM aggravates 
(permanently worsens) the veteran's headaches so as to result 
in additional disability, and the October 2002 VA examiner 
was not requested to comment as to the relationship between 
the veteran's headaches and his hypertension or medications 
prescribed for management of either hypertension or DM, or 
whether the veteran had additional disability resulting from 
the aggravation of his nonservice-connected headaches by the 
service-connected DM or hypertension or medications 
prescribed for management of either disability.  In this 
regard, the Board points out that 38 C.F.R. § 3.310(a) has 
been interpreted to authorize a grant of service connection 
not only for disability caused by a service-connected 
disability, but for the degree of additional disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Given the foregoing, the Board finds that the medical 
evidence currently of record is insufficient to decide the 
claim on appeal.  See 38 U.S.C.A. § 5103A.  Hence, the RO 
should arrange for the veteran to undergo further 
examination, by a physician, to obtain further medical 
opinion needed to resolve the claim for secondary service 
connection.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may well result in denial of the claim.  See  38 C.F.R. § 
3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file updated records of all treatment and evaluation 
of the veteran for DM, hypertension, and headaches by Dr. 
Tanzer from January 2005 up to the present time; the RO 
should request that the veteran sign and furnish appropriate 
authorization for release to the VA of all such private 
medical records, and to furnish any pertinent evidence in his 
possession.

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005) .  However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should request that the 
veteran  provide authorization to enable 
it to obtain all records of his treatment 
and evaluation for DM, hypertension, and 
headaches by Peter P. Tanzer, M.D., 3471 
Fifth Avenue, Pittsburgh, Pennsylvania 
15213 from January 2005 up to the present 
time.   The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified for which 
authorization is provided by following 
the current procedures set forth in 38 
C.F.R.  § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable  time period 
for the veteran's response has expired,  
the RO should arrange for the veteran to 
undergo VA neurological examination, by a 
physician, at an appropriate VA medical 
facility.   The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the report of examination should reflect 
consideration of the veteran's documented 
medical history and assertions. All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's headaches 
(a) were caused or (b) are aggravated by 
his service-connected DM or hypertension 
or medications prescribed for the 
management of either disability.  If 
aggravation of the nonservice-connected 
headache disability by the service-
connected DM or hypertension, or 
medications prescribed for the management 
of either disability, is found, the 
doctor should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  

The physician should set forth all 
examination findings along with the  
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the expanded claim 
on appeal in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

